Citation Nr: 1455944	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  13-23 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to September 16, 2011.  
	
2.  Entitlement to a disability rating in excess of 70 percent for PTSD, from September 16, 2011 to February 6,  2014.
	
3.  Entitlement to an initial disability rating in excess of 30 percent for migraine headaches.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD and migraine headaches from July 11, 2005 to June 6,  2013, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) prior to September 16, 2011.

(The issues of entitlement to service connection for hypertension, internal problems caused by miscarriage, gall bladder disorder, liver disorder, and diabetes mellitus are addressed in a separate appellate decision).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to May 1968. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2009 rating decision in which the RO granted service connection for PTSD and assigned an initial 30 percent disability rating, effective June 6, 2006.  In October 2009, the Veteran filed a notice of disagreement (NOD) with respect the October 2009 decision.  While the Veteran was never issued a statement of the case (SOC) with regard to this issue, it was included in a February 2012 supplemental statement of the case (SSOC) and, the Board has construed a May 2012 Informal Hearing Presentation as a substantive appeal.  Furthermore, as the Veteran has been led to believe the PTSD claim has been perfected and is in appellate status, the Board will adjudicate it below.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).
 
This appeal to Board also arose from a January 2012 rating decision in which the RO, inter alia, granted service connection for migraine headaches secondary to PTSD and assigned an initial 10 percent disability rating, effective September 16, 2011.  In February 2012, the Veteran filed an NOD with respect the January 2012 decision.  An SOC was issued in June 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2013. 

In the January 2012 rating decision, the RO awarded a higher, 70 percent rating for PTSD, effective September 16, 2011 (the date of a VA examination).  In an April 2013 rating decision, the RO granted an earlier effective date for the award of service connection for PTSD, assigning an initial 30, percent rating effective July 11, 2005 and continued a 70 percent disability rating from September 16, 2011.  In a June 2013 rating decision, the RO granted an earlier effective date for the award of service connection for migraine headaches, assigning an initial, 30 percent rating from July 11, 2005.  In a March 2014 rating decision, the RO awarded a 100 percent y rating for the Veteran's PTSD, effective February 6, 2014 (the date of a  VA examination) as well as granted a TDIU from June 5, 2013 through February 15, 2014.  

As the claims pertaining to PTSD and migraine headaches involve requests for higher initial ratings following  awards of service connection, the Board has characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disabilities).  Moreover, although the RO awarded a higher rating for the Veteran's PTSD from September 16, 2011 to February 6, 2014, as a higher rating for this disability is available during this time period, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has now characterized the appeal as to this disability as encompassing the first two matters set forth on the title page.  Id.; AB v. Brown, 6 Vet. App. 35, 38 (1993).  Likewise, although the RO granted a higher, initial 30 percent rating for the Veteran's migraine headaches, as a higher rating for that disability is available, the claim for higher rating remains viable on appeal.  Id.

Additionally, for reasons expressed in more detail, below, the Board has also expanded the appeal to encompass a claim for a TDI due to service-connected PTSD and migraine headaches, from July 11, 2005 through  June 5, 2013, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) prior to September 16, 2011.See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In August 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) in Washington, DC; a transcript of that hearing is of record.  

The Board notes that the Veteran testified during a hearing before a different VLJ in December 2007 in regard to the issues of entitlement to service connection for hypertension, internal problems caused by miscarriage, gall bladder disorder, liver disorder, and diabetes mellitus which were remanded by the Board in May 2008, June 2011, and March 2013 and remain on appeal.  These issues are not before the undersigned VLJ, but rather, the VLJ who conducted the December 2007 hearing.  As such, these matters are the subjects of a separate decision.  See 38 C.F.R. § 20.707 (2014).	

This appeal has been advanced on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a) (2) (West 2002) and 38 C.F.R. § 20.900(c) (2014).  

The appeal was processed using the paperless, electronic Veterans Benefits Management System (VBMS).  In addition to the VBMS file, there is a paperless, electronic Virtual VA file associated with the appellant's claim.  A review of the documents in such file reveals VA treatment records dated from September 2009 through January 2014, as well as a transcript of the August 2014 Board hearing.  The remaining documents in Virtual VA are either duplicative of the evidence in the VBMS file or are irrelevant to the issues on appeal.

For the reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on her part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in connection with these claims is warranted.
	
With regard to the PTSD claim, as above, the Veteran's PTSD is rated as 30 percent disabling prior to September 16, 2011, 70 percent disabling from September 16, 2011 to February 6, 2014, and 100 percent disabling beginning February 6, 2014.  During the August 2014 Board hearing, the Veteran testified as to her belief that her PTSD has been at least 70 percent disabling since the award  of service connection effective July 11, 2005.  In support of this argument, she noted that the findings of August 2007, August 2008, and September 2011 VA examination reports are very similar and that records dated prior to September 2011 were used to justify her increase to 70 percent, effective September 16, 2011.  

A review of the August 2007 VA examination report shows a Global Assessment Functioning (GAF) score of 44 and the examiner noted that the Veteran's symptoms were consistent with diagnosis of "at least moderate if not severe" PTSD.  It was also noted that she was working "18 to 21 hours per day" through her husband's construction company.  The August 2008 VA examination report also shows a GAF score of 44 but estimated a high score of 50 within the past year.  It was noted that this was based on the "seriousness of the [V]eteran's symptoms as well as severe impairment in her social functioning."  The Veteran reported that she was still working up to 21 hours per day, usually working 18 hours in a workday.  She reported that she had done this ever since a 1978 in-service miscarriage in order to keep her mind occupied and off of her feelings of guilt and punishment.  A review of the September 2011 VA examination report shows a GAF score of 42.  The Veteran reported that she no longer worked "as much."  She indicated that she did clerical work from home for family businesses and indicated that physical pain from her spine problems and headaches prevented her from working any more than this.  
	
A review of VA treatment records reveals significantly higher GAF scores.  Specifically, July 2010, February 2011, and January 2012 VA records document  GAF scores of 65.  November 2009, January 2010, and April 2010 VA records show GAF scores of 60.  December 2012 and December 2013 VA records reference  GAF scores of 50.  
		
According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

Under the DSM-IV, GAF scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).
	
In view of the disparity of GAF scores (ranging from 42 to 65), the similarity between the findings of the August 2007, August 2008, and September 2011 VA examinations, the characterizations of "severe" PTSD or social functioning in both the August 2007 and August 2008 examination reports, and the Veteran's August 2014 testimony that her PTSD symptomatology remained steady from the date of her claim in 2005 to the present, the Board finds that a medical examination to obtain a retrospective opinion addressing the severity of the Veteran's PTSD since the July 11, 2005, effective date of the award of service connection, would be helpful in resolving the higher rating claims on appeal.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

With regard to the migraine headaches, the Veteran's headaches are currently rated as 30 percent disabling under 38 38 C.F.R. § 4.12a, Diagnostic Code (DC) 8100.  Under DC 8100, a 30 percent rating is assigned for migraines with characteristic prostrating attacks occurring on an average once a month over last several months.  A 50 percent rating is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Veteran was last afforded a VA examination for her migraine headaches in May 2013.  Significantly, the May 2013 VA examiner noted that the Veteran did have characteristic prostrating attacks of migraine headache pain but that these attacks occurred less than once every two months.  However, the examiner also opined that the Veteran's migraine headaches affect her employability as they cause frequent absenteeism.  Notably, the May 2013 VA examiner did not review the claims file.    

During the August 2014 Board hearing, the Veteran testified as to her belief that her migraine headaches have been at least 50 percent disabling since the  July 11, 2005 effective date of the award.  She testified that she experienced debilitating headaches two to three days per week where she would stay in bed and was unable to work.  She also stated that she stopped working in 2005, in part, due to her headaches.  She further stated that her headaches had worsened since the May 2013 VA examination due to trying new medications.  However, in the Veteran's June 2013 formal claim for a TDIU, she that she last worked full time through June 2011.  
	
In view of the Veteran's allegation that her headaches have increased in severity since the May 2013 VA examination, the Board finds that a new VA examination is needed to ensure that the record reflects the current nature and severity of the Veteran's service-connected migraine headaches.  See 38 C.F.R. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination).; The current record also does not include clear medical indication as to whether the Veteran's migraine headaches cause "severe economic inadaptability" and, if so, at what point the Veteran's migraine headaches resulted in "severe economic inadaptability."  As such, a retrospective opinion addressing  the severity of the Veteran's migraine headaches July 11, 2005 effective date of the award of service connection would be helpful in resolving the higher increased rating claim on appeal.   

As for the matter of the Veteran's entitlement to a TDIU  pursuant to Rice, the Board notes that, in a March 2014 rating decision, the RO granted a TDIU, from June 5, 2013 to February 6, 2014, as well as granted a 100 percent rating for service-connected PTSD, effective February 6, 2014.  However, the record shows that the Veteran was unemployed prior to June 5, 2013, and that she has alleged that her unemployability was due to her service-connected PTSD and migraine headaches.  While the Veteran's June 2013 formal claim for a TDIU notes that she last worked full time through June 2011, during the August 2014 Board hearing the Veteran testified that she was employed on a part time basis since approximately 2005.  Regardless of when the Veteran stopped working, however,  pursuant to Rice, the TDIU claim on appeal is considered to have been filed on July 11, 2005 (the date of her claims for service connection).  Given this evidence, the Board has expanded the appeal to include consideration of the Veteran's entitlement to a TDIU as a component of the claims for a higher rating on appeal prior to June 5, 2013 to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  

As for the period since February 6, 2014, notably, the United States Court of Appeals for Veterans Claims (Court) has held that  award of a 100 percent disability rating does not necessarily render moot a  claim of entitlement to a TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level), when considered together with another disability separately rated at 60 percent or more, could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain or obtain the TDIU rating even where a 100 percent schedular rating has also been granted.  Bradley, at 293-94.  Because of this holding, VA's General Counsel withdrew VAOPGCPREC 6-99, which was contrary to the holding of Bradley.  See 75 Fed. Reg. 11229-04 (March 10, 2010).  Here, however,  February 6, 2014, the award of a 100 percent schedular rating for PTSD clearly renders moot any claim for a TDIU due to PTSD and migraine headaches.   Hence, as noted, above, the remaining matter of a TDIU due to these disabilities is limited to the period noted above.  

Under these circumstances, and because the AOJ  must address the matter, in the first instance (and, if denied, give the Veteran notice of the provisions of 38 C.F.R. § 4.16(b), consistent with Bernard v. Brown, 4 Vet. App. 384, 394 (1993)), this matter is being remanded the matter to the AOJ.

Prior to completing the above-requested actions, to ensure that all due process requirements are met and the record is complete, undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

Potentially pertinent to all claims on appeal, it appears that there may be outstanding VA treatment records not yet associated with the record.  The claims file documents  that the Veteran consistently sought VA treatment from through January 2014,  but that there are no treatment records dated after January 2014.  On remand, the AOJ should obtain any outstanding VA treatment records dated since January 2014.  

The Board further that there may be outstanding records from the Social Security Administration (SSA).  Significantly, in a July 2013 VA treatment record, the Veteran reported that she had not worked for almost two and a half years and reportedly showed the VA physician "S.S." records to show proof of the same which she stated she had given to the RO for review.  However, a review of the claims file is negative for records from SSA.  While SSA determinations are not binding on the Board, such records are potentially important to the Veteran's current claim before the Board, in that they may provide a basis for entitlement to service connection.  On remand, complete medical and administrative records related to any application for SSA disability benefits must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The  AOJ should also give the Veteran another opportunity to provide additional  information and/or evidence pertinent to the claims on appeal, explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  Adjudication of the claims for higher ratings should include specific consideration of whether any, or any further staged rating for each disability , pursuant to Fenderson, supra, is appropriate.  Adjudication of all  claims should also include consideration of all additional evidence added to the record since the  last adjudication. 

Accordingly, these matters are hereby REMANDED for the following action:

1. Obtain all outstanding VA treatment records dated since January 2014, following the procedures set forth is 38 C.F.R. § 3.159 as regards obtaining records from Federal facilities.

2.  Contact the Social Security Administration and obtain any administrative decisions and all medical records used in adjudicating the Veteran's claim for disability benefits.  Once obtained, all documents must be permanently associated with the claims file.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.

3.  Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA)records.  

Specifically explain how to establish entitlement to a TDIU, prior to June 5, 2013, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) prior to September 16, 2011. 

Also, clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with claims file, arrange to obtain a VA medical opinion, by a VA physician (or a physician contracted by VA), to address the severity of the Veteran's PTSD during the period from July 11, 2005 through February 5, 2014. 

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the physician designated to provide the opinion, and the opinion should include discussion of the Veteran's documented medical history and assertions. 

Based on review of the claims file, the examiner should render an opinion addressing whether, at any point from the January 11, 2005 effective date of the award of service connection to February 6, 2014, the record reflects any change(s) in the severity of the Veteran's PTSD, and, if so, the approximate date(s) of any such changes(s), and the extent of severity of the disability on each date.  

In addressing the above,   the examiner should specifically consider and discuss all  lay and medical evidence of record pertinent to the period in question, to include the following:  

(a) the August 2007 VA examination report showing a GAF score of 44 and a notation that the Veteran's symptoms were consistent with diagnosis of "at least moderate if not severe" PTSD as well as a notation that she was working "18 to 21 hours per day" through her husband's construction company;

(b) . the August 2008 VA examination report showing a GAF score of 44 but estimating a high score of 50 within the past year and a notation that the score was based on the "seriousness of the [V]eteran's symptoms as well as severe impairment in her social functioning" along with the notation that the Veteran continued working up to 21 hours per day;

(c)  the September 2011 VA examination report showing a GAF score of 42 with the notation that the Veteran no longer worked "as much"

(d) VA treatment records showing a GAF of 65 in July 2010, February 2011, and January 2012 VA; a GAF of 60 in November 2009, January 2010, and April 2010 VA; and a GAF of 50 in December 2012 and December 2013.  
(e) 


Complete, clearly-stated rationale for the conclusions reached must be provided.

6.  After all records and/or responses received from each contacted entity have been associated with claims file, arrange for the Veteran to undergo VA examination for evaluation of her migraine headaches, by an appropriate medical professional, at a VA medical facility. 
. 
The content of the entire electronic claims file to include a complete copy of the REMAND, must be made available to the designated individual, the  examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail.

The physician should render findings as to the nature, frequency and severity of the Veteran's migraine headaches, specifically addressing the existence and severity of  any prostrating attacks.  The examiner should also indicate whether there is evidence, at any point since the July 11, 2005 effective date of the award of service connection, that the Veteran's heachache disability did result, or has resulted, in  "severe economic inadaptability."

Based on review of the claims file, the examiner should render an opinion addressing whether, at any point from the January 11, 2005 effective date of the award of service connection, the record reflects any change(s) in the severity of the Veteran's migraine headaches; and, if so, the approximate date(s) of any such changes(s), and the extent of severity of the disability on each date.  

In addressing the above, the examiner should specifically consider and discuss all pertinent lay and medical evidence of record pertinent to the period in question, to include the following:  

(a) the May 2013 VA examiner's finding that the Veteran had  characteristic prostrating attacks of migraine headache pain but that these attacks occurred less than once every two months and also noting that the Veteran's migraine headaches affect her employability as they cause frequent absenteeism;

(b)  the Veteran's testimony during the August 2014 Board hearing as to her belief that her migraine headaches have been at least 50 percent disabling since the grant of service connection effective July 11, 2005; that she had experienced debilitating headaches two to three days per week where she would stay in bed and was unable to work; that she had stopped working in 2005, in part, due to her headaches; and that her headaches had worsened since the May 2013 VA examination due to trying new medications; and 

(c)  the Veteran's June 2013 formal claim for a TDIU in which  she indicated that she last worked full time in June 2011.  

Complete, clearly-stated rationale for the conclusions reached must be provided 

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims remaining on appeal in light of all evidence (to particularly include additional evidence associated with the claims file since any last adjudication) and legal authority (to include, with respect to the matters of higher ratings, whether any, or any further, staged rating (pursuant to Fenderson), is warranted)..

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate SSOC that includes citation to any additional legal authority considered (to include 38 C.F.R. § 4.16(b)), along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999. 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).



